Quinn, Chief Judge
(dissenting):
This case was tried and defended on a simple straightforward basis which was unmistakably understood by all persons at trial. The question was, “did the accused falsify the stock records and steal the meat, or did he buy it from an unidentified stranger?” As the issue was developed and submitted to the court-martial, I am unable to understand how the inclusion of the word “withheld” in the law officer’s instructions could suggest to the court-martial that it, could convict the accused because he kept the meat knowing it was stolen from the Government. It is most significant that the cryptic markings on the meat cartons did not, by themselves, even hint at Government ownership; this relationship was established by other evidence. The accused himself admitted at trial that he did not see the markings and learned the meaning of them “[o]nly from what . . . [he] heard in court today.” Neither the theory of the Government nor the theory of the defense, therefore, had anything to do with “withholding.” The law officer should have left the word out of his instructions, but the inclusion of it did not prejudice the accused. United States v Moynihan, 1 USCMA 333, 3 CMR 67.
The accused’s story is on a par with the tale told by the Irishman who, right after the first World War, boasted that he had “swum” the shark-infested waters from Key West to Guba. His friend deprecated his assertions, saying that he’d have been swallowed long before he reached Cuba. “Well, I wasn’t,” said Pat. “I just painted on my bathing suit, across my chest, the words, ‘England won the war.’ Not even a shark would swallow that.” In my opinion, no reasonable man could swallow the accused’s story in this case. I would affirm the decision of the board of review.